Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
*400An action on the case will not lie for improperly suing out an injunction, unless it is charged in the declaration as an abuse of the process of the Court through malice, and without probable cause. If the act complained of is destitute of these ingredients, then the only remedy of the injured party is an action upon the injunction bond, which is specially provided by the statute as a protection against injury, even without malice.
The judgment is reversed, and the cause remanded.